TAYLOR, J.
Sim Stanley, Jr. appeals his criminal conviction and sentence for kidnapping, sexual battery with threat to cause serious *563personal injury, robbery, and sexual activity with a minor. We affirm appellant’s convictions on all issues raised and hold that there is no double jeopardy prohibition against convictions for both sexual battery with threat to cause serious personal injury and sexual activity with a minor. These are separate offenses under the analysis set forth in Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932), as codified in section 775.021(4), Florida Statutes. Moreover, contrary to appellant’s argument, they are not offenses which are merely degree variants of the same core offense.
The state concedes that the trial court imposed incorrect mandatory minimum terms on appellant’s habitual violent felony offender sentences. The trial court imposed a life mandatory minimum sentence on the conviction for sexual battery with threat to cause serious personal injury (Count II), and 30-year mandatory minimum sentences on the convictions for robbery (Count III) and sexual activity with a minor (Count IV). Because those minimums exceed the minimum terms authorized by § 775.084(4)(b), Florida Statutes, we remand for re-sentencing appellant to a 15-year mandatory minimum term on Count II and 10-year mandatory minimum terms on Counts III and IV.

Affirmed in part; Reversed and Remanded for resentencing.

KLEIN and SHAHOOD, JJ., concur.